OPINION OF THE COURT
PER CURIAM:
This case was before us on direct appeal. Commonwealth v. Reid, 448 Pa. 288, 292 A.2d 297 (1972). In that appeal we decided that the evidence introduced at appellant’s trial Was sufficient to sustain his conviction of murder in the first degree. This is an appeal from a denial of relief on a PCHA petition. The only issue preserved for presentation to this Court is the effectiveness of appellant’s trial counsel. Appellant alleges that his trial counsel was ineffective in failing to call several witnesses who would have testified that appellant was in New Jersey three days after the murder in Harrisburg, *613Pennsylvania. The PCHA court apparently found, and we agree, that appellant’s presence in New Jersey three days after the crime was irrelevant to his guilt or innocence.
Order affirmed.